In a coram nobis proceeding, defendant appeals from an order of the County Court, Kings County, dated January 25, 1962, which denied, without a hearing, his application to vacate a judgment of said court, rendered December 16, 1957, after a jury trial, convicting him of robbery in the first degree and kidnapping, and imposing sentence. Order affirmed. The application was made on the ground that, under the recent holding in Mapp v. Ohio (367 U. S. 643), evidence had been erroneously received at defendant’s trial in 1957. Defendant did not appeal from the judgment of conviction. Hence, he cannot now be heard to raise the question of admissibility of evidence (People v. Caminito, 3 N Y 2d 596, 601); nor can comm nobis be deemed an available substitute remedy (People v. De Groat, 13 A D 2d 557; People v. Morrison, 14 *669A D 2d 887). Ughetta, Acting P. J., Kleinfeld, Hill, Ra.bin and Hopkins, JJ., concur.